OPINION
CARL B. JONES, Judge:
11 Petitioner, Debra J. Weekley (Week-ley), brought this workers' compensation ac*925tion after incurring an alleged hearing loss due to the continuous exposure to loud noise while in the employ of Respondent, AAON, Ine. (AAON). AAON denied that any injury occurred arising out of and in the course of Weekley's employment. - Weekley began working at AAON in June of 1998 as a temporary employee through an employment agency and was hired permanently in October of 1998 by AAON. Weekley testified that she had noticed a mild hearing loss in her left ear prior to her employment but had never been treated or tested. On October 5, 1998, AAON sent Weekley for a pre-employment exam which included an audiogram. The examiner noted Weekley had a severe hearing loss in her left ear and directed her to see a physician. From June of 1998 until February 10, 1999 and on May 1, 1999, Weekley was exposed to continuous loud noises from drilling, steel cutting, welding and blowers as well as fuses which exploded.
12 Weekley introduced into evidence the pre-employment evaluation and medical reports from two physicians. The first physician noted Weekley had a profound hearing loss but did not calculate her impairment percentage. The second physician found Weekley had a 75% monaural hearing loss. AAON presented its medical expert's opinion in which Weekley was assessed with a 48.9% impairment. The medical expert concluded that a more likely explanation for Weekley's hearing loss was a congenital condition which had not been previously diagnosed.
13 The Workers' Compensation Court found that Weekley had sustained an aggravation to a pre-existing monaural hearing loss and found that impairment was 5.7% to the left ear. Weekley seeks review of this order.
T4 Weekley asserts there is no competent medical evidence to support the trial court's finding that Weekley sustained 5.7% monaural hearing loss. When this Court examines a workers' compensation court's factual resolutions, we apply the any-competent-evidence standard. If supported by competent evidence, the trial court's findings may not be disturbed on appeal. Matter of Death of Garland, 1998 OK 72, 968 P.2d 1214, 1216.
15 Weekley contends the only explanation for the trial court's finding is the trial court evaluated the first audiogram performed on Weekley and calculated a percentage of disability based on that audiogram without any supporting competent expert opinion. We agree. The only impairment percentages presented to the trial court are the 75% and 48.9%. AAON's expert noted that although he believed this hearing loss was present prior to employment, there was no audiogram which predated her employment at the AAON facility. This is consistent with Weekley's testimony that she had neither been tested nor treated for hearing loss prior to her employment. The record is devoid of any medical evidence which sets forth either Weekley's percentage of previous impairment prior to her employment or states Weekley's percentage of impairment as a result of the first audiogram conducted four months after Weekley's employment at the AAON facility,. There is no evidence which either assesses a 5.7% impairment percentage or assesses any impairment percentage concerning an aggravation of a preexisting hearing loss. We find the trial court's award is unsupported by any competent evidence. Accordingly, the trial court's order is vacated and remanded for further proceedings consistent with this opinion.
1 6 VACATED AND REMANDED.
7 ADAMS, P.J., dissents with separate opinion; and JOPLIN, J., concurs.